Exhibit State registration No. 3231 as of “” 2009 ADDENDUM No. 3 to the Contract as of 15 July 1997 for mining of nickel-cobalt ore at Novo-Shandashinsk and Kara-Obinsk deposits in Aktyubinsk oblast between MINISTRY OF ENERGY AND MINERAL RESOURCES of the Republic of Kazakhstan (Competent Body) and “Kyzyl Kain Mamyt”LLP (Contractor) Astana, (English Translation) Present addendum No. 3 to the Contract for mining of nickel-cobalt ore at Novo-Shandashinsk and Kara-Obinsk deposits in Aktyubinsk oblast of the Republic of Kazakhstan (hereafter referred to as “Contract”) was made on 9 April 2009 between the Ministry of Energy and Mineral Resources of the Republic of
